Title: From Thomas Jefferson to Thomas Paine, 18 March 1801
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Washington Mar. 18. 1801.

Your letters of Oct. 1. 4. 6. 16. came duly to hand, and the papers which they covered were, according to your permission, published in the newspapers & in a pamphlet, & under your own name. these papers contain precisely our principles, & I hope they will be generally recognized here. determined as we are to avoid, if possible, wasting the energies of our people in war & destruction, we shall avoid implicating ourselves with the powers of Europe, even in support of principles which we mean to pursue. they have so many other interests different from ours, that we must avoid being entangled in them. we believe we can enforce those principles as to ourselves by peaceable means, now that we are likely to have our public councils  detached from foreign views. the return of our citizens from the frenzy into which they had been wrought partly by ill-conduct in France, partly by artifices practiced on them, is [almost] entire, & will I believe become quite so. but these details, too [minute &] long for a letter, will be better developed by mr Dawson the bearer [of] this, a member of the late Congress, to whom I refer you for them. [he] goes in the Maryland a sloop of war, which will wait a few days at Havre to recieve his letters to be written on his arrival at Paris. you expressed a wish to get a passage to this country in a public vessel. mr Dawson is charged with orders to the capt. of the Maryland to recieve and accomodate you with a passage back, if you can be ready to depart at such short warning. Rob. R. Livingston is appointed Min. Plen. [to] the republic of France, but will not leave this till we recieve the ratification of the Convention by mr Dawson. I am in hopes you will find us returned generally to sentiments worthy of former times. in these it will be your [glory] to have steadily laboured & with as much effect as any man living. that you may long live to continue your useful labours & to [reap the] rewards in the thankfulness of nations is my sincere prayer. accept assurances of my high esteem & affectionate attachment.

Th: Jefferson

